DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo (JP S54181111, as supplied by applicant) in view of Kim et al. (2007/0084248) and Emori et al. (JP 03-295827, abstract). Sudo teaches a fabrication apparatus for fabricating a porous glass base material for optical fiber, comprising a reaction vessel (10) configured to house therein a hanging seed rod (20), a core forming burner (12) configured to deposit glass fine particles onto the seed rod to form a core-corresponding portion of an optical fiber, and a clad forming burner (14) configured to deposit glass fine particles that are to be formed into a clad of the optical fiber, onto the core-corresponding portion. Sudo further teaches changing an orientation of the clad forming burner, such as the gradient of the burner by rotating 24 with respect to 26 (description provided).  Sudo teaches changing the angle of the burner based on a measured temperature profile around the tip of the porous glass base material, which suggests a driver for moving the burner and a controller for correlating the temperature .
Sudo teaches rotating 24 with respect to 26, and it would appear from figure 1 that burner 14 can be rotated to a predetermined gradient relative to the glass base material from a downward gradient when compared with the predetermined gradient. Emori also teaches a clad burner for depositing glass fine particles, wherein an angle of the clad burner relative to the glass base material can be adjusted in both directions, i.e. left and right in figure 1, (abstract).  Kim teaches achieving a specific temperature profile of the tip of the glass base material, by balancing the positions of the core and clad burners ([0016]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the flexibility of orientation in the angle of the burner, such as up and down, to allow for the precise adjustment of a 
Regarding claim 2, it would appear both Sudo and Emori teaches the orientation of the clad forming burner is changed by rotating around a rotational axis that lies in a wall surface of the reaction vessel (figures 1).
Regarding claim 4, Sudo teaches the rotating members positioned outside the reaction vessel (figure 1), which suggests a driver also located outside the reaction vessel.
Regarding claims 6 and 7, with the modification of Emori (flexible angular movement of the burner up and down), the suggest position of Sudo (perpendicular to the glass base material in figure 2), and the controller and driver of Kim (as discussed in regards to claim 1), the controller can control the driver to face the clad forming burner downward relative to a horizontal plane during a desired point of the deposition process, as well as upward.
Regarding claim 8, both Sudo and Kim teaches providing feedback from temperature sensors to the controller for controlling the orientation of the burner, during the deposition process. Thus, the controller can control the burner to go beyond a horizontal plane during the deposition process, before an outer diameter of the porous glass base material reaches a target diameter.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sudo (JP S54181111, as supplied by applicant), Kim et al. (2007/0084248), and Emori et al. (JP 03-295827, abstract) as applied to claim 1 above, and further in view of Terashima et al. (2016/0176749). Sudo doesn’t specify a sealing member.  Terashima teaches an apparatus for producing a porous glass base material comprising a burner for depositing fine glass particles on a starting member, and a tubular sealing member that firmly adheres to the reaction vessel at one end thereof and to the burner at the other end thereof, the sealing member providing for an airtight seal between the reaction vessel and the burner ([0009], figures 1-3). Terashima teaches the sealing member prevents gas inside the reaction vessel from leaking out and impurities from entering ([0047]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar seal to the burners of Sudo, Kim and Emori, so as to prevent impurities from entering the reaction vessel and prevent gas from leaking out. 
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo (JP S54181111, as supplied by applicant), Kim et al. (2007/0084248), and Emori et al. (JP 03-295827, abstract) as applied to claim 1 above, and further in view of Yamaguchi et al. (JP 2000-063128, abstract provided).  In figure 1, Sudo teaches 24 and 26 allows for angular adjustment, similar in fashion to a goniometer.  Yamaguchi teaches an apparatus for forming a porous glass base material comprising a reaction vessel and a burner for depositing fine glass particles on a starting member (abstract). Yamaguchi further teaches the burner that can be adjusted angularly during the deposition of glass particles to ensure a desired temperature at the tip of the porous .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741